ORDER
The Supreme Court having reversed the judgment entered by this Court on July 2, 2002 (see opinion reported at 295 F.3d 522), and the Supreme Court having held that the applicable section of Regulation Z is not an unreasonable interpretation of § 1605 (see Household Credit Services, Inc., et al. v. Pfennig, — U.S.-, 124 S.Ct. 1741, 158 L.Ed.2d 450 (2004)). the case is remanded to the United States District Court for the Southern District of Ohio with instructions to dismiss the complaint on grounds not inconsistent with the opinion of the Supreme Court.
IT IS SO ORDERED.